Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, drawn to a track shoe, in the reply filed on 6 July 2022 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 July 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of white iron members being “longitudinally spaced apart” as set forth in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that the phrase “a portion of the grouser” in lines 5-6 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “portion of the grouser” set forth in lines 5-6 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

The term “flat” in claim 3is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (9,174,293) in view of Dolman (WO 84/04760). Meyer et al shows a track shoe having all of the limitations as set forth in the above claims, except as noted below.
	Per claim 1, Meyer et al shows a track shoe 10 having a base plate with a grouser 14 extending therefrom. At least a portion of the grouser 14 includes a substantially martensitic structure. A wear-resistant layer 20 is fixed to a portion 18 of the grouser 14.
	Per claim 2, the grouser 14 includes a distal end surface 18 on which the wear-resistant layer 20 is coupled.
	Per claim 3, the distal end surface includes at least one “flat” (i.e. planar) portion, with the wear-resistant layer 20 is coupled thereto. 
	Per claim 4, the limitation that the wear-resistant layer is “brazed” to the distal end surface is a method limitation set forth in a product claim, and thus receives not patentable weight. 
	Per claim 5, the grouser 14 includes a base portion that is wider than the distal end surface 18. The wear-resistant layer 20 includes a base portion and a distal end surface that is narrower than the base portion. 
	Per claim 6, the grouser 14 is formed of steel and the distal end surface 18 is carburized.
	Meyer et al does not disclose that the wear-resistant layer 20 is formed of white iron. Dolman teaches the use of a white iron material suitable for forming a wear-resistant layer on a steel base element. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wear-resistant layer of Meyer et al from a white iron material, as a substitute equivalent material, dependent upon the desired chemical and physical characteristics of the wear-resistant material, and further dependent upon availability and cost. 
	Per claim 7, Meyer et al as modified by Dolman (and specifically Dolman) sets forth the white iron member including a substantially carbide structure that is fixed to the substantially martensitic structure of the grouser 14. 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Dolman as applied to claims 1-7 above, and further in view of Lee et al (KR 20000046435). 
	Regarding claim 8, Meyer et al as modified by Dolman does not show the white iron member including a plurality of longitudinally spaced apart members. However, in Figure 12, Lee et al teaches the use of a wear-resistant material that is formed as a plurality of longitudinally spaced apart members. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the white iron layer of Meyer et al as modified by Dolman in the manner taught by Lee et al, as a substitute equivalent configuration achieving the same predictably result of reducing wear on the top surface of the grouser.
	Regarding claim 10, Meyer et al as modified by Dolman does not show the white iron member including a rounded distal end surface. However, in Figure 2, Lee et al teaches the use of a wear-resistant material that is formed with a rounded distal end surface. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the white iron layer of Meyer et al as modified by Dolman in the manner taught by Lee et al, as a substitute equivalent configuration achieving the same predictably result of reducing wear on the top surface of the grouser.
	Regarding claim 9, Meyer et al as modified by Dolman and Lee et al does not show that one of the plurality of white iron members is a different size than the others. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the white iron layer(s) of Meyer et al as modified by Dolman and Lee et al in such a manner, as a substitute equivalent configuration achieving the same predictably result of reducing wear on the top surface of the grouser.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show track shoes having wear-resistant coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617